
	
		II
		112th CONGRESS
		2d Session
		S. 3076
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2012
			Mr. Coburn introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 11 of the United States Code to require
		  the public disclosure by trusts established under section 524(g) of such title,
		  of quarterly reports that contain detailed information regarding the receipt
		  and disposition of claims for injuries based on exposure to asbestos, and the
		  filing of such reports with the Executive Office for United States
		  Trustees.
	
	
		1.Short titleThis Act may be cited as the
			 Furthering Asbestos Claim Transparency
			 Act of 2012 or the FACT Act.
		2.AmendmentsSection 524(g) of title 11, the United
			 States Code, is amended by adding at the end the following:
			
				(8)A
				trust described in paragraph (2)(B)(i) shall—
					(A)not later than 60 days after the end
				of each quarter, file with the bankruptcy court (which shall make the report
				available on the public docket of the court) and the United States Trustee a
				report that, for the quarter covered by the report—
						(i)describes each demand the trust received
				from a claimant, which—
							(I)shall
				include the name and exposure history of the claimant and the basis for any
				payment from the trust made to such claimant; and
							(II)shall not include any confidential medical
				record or the claimant’s full social security number; and
							(B)upon written request, provide in a timely
				manner any information relating to payment from, and demands for payment from,
				the trust, subject to appropriate protective orders, to any party to any action
				in law or equity if the subject of the action concerns liability for asbestos
				exposure.
					.
		3.Effective date;
			 application of amendments
			(a)Effective
			 dateExcept as provided in subsection (b), this Act and the
			 amendments made by this Act shall take effect on the date of enactment of this
			 Act.
			(b)Application of
			 amendmentsThe amendments made by this Act shall apply with
			 respect to any matter under title 11 of the United States Code filed before,
			 on, or after the date of enactment of this Act.
			
